PER CURIAM.
Appellant has-filed herein a motion for extension of time within'which to file the.record. This motion will be denied for the reason that neither the transcript nor the statement of facts was filed with the Clerk of this Court within the time prescribed by Rule 385, Texas Rules of Civil Procedure.
The order sought -to be appealed from was rendered on March 14, 1953. ■ The transcript was not tendered,.for filing until May 13, 1953, long after the twenty-day period and the five-day period for filing of motions for extension of time had expired.
Appellant contends that this appeal is governed by Rule 386, because the district judge, in his order overruling his request for temporary -injunction, stated as a reason for his action, that a “plea in bar” *959presented by one of the defendants should be sustained.
The judgment rendered determines whether the same is interlocutory or final in character and not the judge’s reasons for rendering the same. There is no ambiguity as to the order entered here. It was rendered after hearing upon a “show cause order” rather than a citation. It does not purport to finally dispose of the cause, but, on the contrary, provides that, “It is accordingly further ordered, adjudged and decreed that the application of plaintiff for a writ of temporary injunction pendente lite should be, and it is hereby, in all tilings denied.”
Motion overruled.